Citation Nr: 1809179	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  09-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 9, 2009, and in excess of 70 percent thereafter.


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Thereafter, the Veteran's file was transferred to the RO in Seattle, Washington, and further, to the RO in Louisville, Kentucky.  

In a January 2009 rating decision, the RO increased the rating for the Veteran's PTSD to 30 percent, effective March 29, 2007.  In addition, in a January 2010 rating decision, the RO increased the rating for the Veteran's PTSD to 50 percent, effective March 29, 2007.  However, as those grants did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In December 2010, the Board denied the Veteran's claim for an initial evaluation in excess of 50 percent for PTSD prior to July 9, 2009, but granted an increased 70 percent evaluation from July 9, 2009.  The Veteran appealed the December 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 memorandum decision, the Court set aside the Board's December 2010 decision and remanded the claim for readjudication consistent with the Court's memorandum decision.  

In October 2013, the Board remanded this matter for further development.

During the course of the appeal, in April 2015 correspondence, the Veteran's attorney withdrew representation.  See 38 C.F.R. § 14.631.  The Veteran is now unrepresented.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is required to obtain compliance with a prior Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). 

In the October 2013 remand, the Board directed that any VA treatment records dated since March 2006 should be obtained and associated with the Veteran's claims file.  Following remand, the RO associated VA treatment records from February 2017 to August 2017 with the Veteran's claims file.  During the August 2017 VA examination, the Veteran reported that he has received outpatient services for the past 8 years.  He reported that he received counseling and medication treatment from the Bowling Green, Kentucky, VA Medical Center, and continues to receive some counseling and medication through the South Oklahoma City VA Medical Center CBOC.  The Veteran's Oklahoma City VA treatment records note that the Veteran received prior treatment at the Bowling Green VA.  See February 2017 Oklahoma City VA Treatment Record (noting that the Veteran is a new patient, formerly treated at the Bowling Green, Kentucky VA Medical Center); February 2017 Oklahoma City VA Medication List (showing that the Veteran had an active medication of Escitalopram Oxalate which was last filled by the Tennesee Valley HCS in December 2016).  Although the Veteran reported treatment from the Bowling Green VA prior to moving to Oklahoma around February 2017, the Veteran's claims file does not contain such records.  The only VA treatment records in the Veteran's claims file are from February 2017 forward.  The Veteran reported 8 years of treatment in August 2017, yet the record does not contain any treatment records (VA or private) between August 2008 and February 2017.  Accordingly, remand is appropriate in order to obtain outstanding VA treatment records.

In addition, the Veteran's claims file shows that the Veteran received private treatment from Dr. Grau beginning in 2009.  See July 2009 VA Examination Report (noting Veteran's report of treatment with Dr. Grau from early 2009); Veteran's January 2010 Statement (noting treatment with Dr. Grau one to three times per month and medications).  However, the Veteran's claims file does not contain any treatment records from Dr. Grau, and does not contain any treatment records at all between August 2008 and February 2017.  Accordingly, the RO should work with the Veteran to identify and obtain any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claim.

2.  Obtain any additional VA treatment records, including records dated prior to February 2017 and records dated from August 2017 to the present.

3.  After completing the above, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



